DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 30-58 are pending.
Claims 30-58 are rejected.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements submitted on November 6, 2019 and August 25, 2020 were considered by the examiner.

Claim Objections
Claims 33 and 34 are objected to because of the following informalities:  the phrase “so that” occurs back to back in line 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.


Claims 33, 34, 39, 44, 45, 48, and 50-58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33 is indefinite because of the use of the phase “for instance” in line 2.  The phrase "for instance" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 34 is indefinite because of the use of the phase “for instance” in line 2.  The phrase "for instance" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 39 is indefinite because of the use of the phase “for instance” in line 2.  The phrase "for instance" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 44, 45 and 48 are indefinite because a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 30-32, 36-38, 40-42, 44, 46, 48, 51-58 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Harvey et al. (US 10,252,966 B1).
Harvey et al. disclose the claimed process for production of aromatic dihydroxy compounds of >97 wt% purity comprising (1) condensation of creosol with short chain aldehydes to produce bisphenols (2) forming crystals by slow gradual evaporation of ether at room temperature and (3) isolating the crystals for X-ray diffraction study (see entire disclosure, in particular column 2, lines 43-49; column 7, line 13 to column 8, line 47; column 9, line 11 to column 10, line 24; column 11, line 5 to column 12, line 17 and claims 1-3).   The meta, meta isomers were produced almost exclusively in selectivities ranging from 96-100 % (see Scheme 4 and Table 2 in column 7).  Harvey et al. inherently teach maintaining the supersaturation whereby the crystal growth rate exceeds nucleation rate, since Harvey et al. obtain the crystals suitable for an X-ray diffraction study by slow gradual evaporation of the ether at room temperature (see column 11, lines 22-24).  Harvey et al. inherently teach preventing precipitation, since Harvey et al. obtain the crystals suitable for an X-ray diffraction study by slow gradual evaporation of the ether at room temperature (see column 11, lines 22-24).  Harvey et .  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 33-35 and 39 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Harvey et al. (US 10,252,966 B1).
Harvey et al. inherently teach a light transparency, pellucidity, or translucency of the solution within the claimed range of between 50 and 90%, since Harvey et al. obtain the crystals suitable for an X-ray diffraction study by slow gradual evaporation of the ether at room temperature (see column 11, lines 22-24).   However, if it can be shown that the light transparency, pellucidity, or translucency of the solution is not within the claimed range of between 50 and 90%, then one having ordinary skill in the art would have been motivated to obtain a light transparency, pellucidity, or translucency of the solution within the claimed range of between 50 and 90% in order to obtain suitable data to carry out the X-ray diffraction study while minimizing background scattering.
Harvey et al. inherently teach preventing the solution from becoming opaque, since Harvey et al. obtain the crystals suitable for an X-ray diffraction study by slow gradual evaporation of the ether at room temperature (see column 11, lines 22-24).   However, if it can be shown that the solution is not prevented from becoming opaque, then one having ordinary skill in the art would have been motivated to prevent the solution from becoming opaque in order to obtain suitable data to carry out the X-ray diffraction study while minimizing background scattering.
Harvey et al. inherently teach obtaining the bisphenols having a purity of >/ 99.0 wt%, since Harvey et al. obtain the crystals suitable for an X-ray diffraction study by slow gradual evaporation of the ether at room temperature (see column 11, lines 22-24).   However, if it can be shown that the bisphenols do not have a purity of >/ 99.0 wt%, .  

Claims 30, 40, 43, 45 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Harvey et al. (US 10,252,966 B1) as applied to claim 30 above, and further in view of Van Der Klashorst et al. (“Polymerization of Lignin Model Compounds with Formaldehyde in Acidic Aqueous Medium”, Journal of Polymer Science: Part A: Polymer Chemistry, Vol. 24, 1986, pp. 2143-2169).
Harvey et al. disclose preparation of a bisphenol as described above for claim 30 (see paragraph 11 above).  
Harvey et al. differ from the instant claims in that Harvey et al. exemplifies the use of a 4-alkyl-2-alkoxyphenol derivative, i.e., creosol, as the renewable phenol for conversion to a polyphenol rather than a 4-alkyl-2,6-dialkoxyphenol derivative.  Harvey et al. do however disclose the use of lignin as a bio-feedstock (see column 13, line 49 to column 14, line 12).  Harvey et al. further disclose that the aromatic structures present in lignin provide excellent high temperature stability combined with low reactivity, flammability, and hydrophilicity, which are all important properties for high performance resins (see column 13, lines 13-17).  

One having ordinary skill in the art before the effective filing date of the invention would have found it obvious to utilize the preparation and separation method of Harvey et al. on the hardwood lignin compounds of Klashorst et al. in order to obtain crystalline hardwood lignin derived bisphenols that are suitable for identification using X-ray diffraction, since Harvey et al. had already demonstrated that their process was useful for identifying the softwood lignin derived bisphenols.  “A person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385, 1395-97 (2007). The ordinary skilled artisan would have been further motivated to carry out the process of Harvey et al. on the hardwood lignin compounds of Klashorst et . 
Claims 30 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Harvey et al. (US 10,252,966 B1) as applied to claim 30 above, and further in view Lanham (US 2,974,158).
	Harvey et al. disclose preparation of a bisphenol as described above for claim 30  (see paragraph 11 above).  
Harvey et al. differ from claim 49 in that Harvey et al. do disclose the use of the bisphenols as plasticizers.
Lanham discloses production of phosphorus-containing compounds produced from biphenols as plasticizers (see entire disclosure, in particular column 1, line 15 to column 2, line 18).
One having ordinary skill in the art before the effective filing date would have found it obvious that the bisphenols compounds of Harvey et al. could be used as plasticizers, since Lanham discloses production of phosphorus-containing compounds produced from biphenols as plasticizers. 
 Claims 30, 48 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Harvey et al. (US 10,252,966 B1) as applied to claim 30 above, and further in view Bergman et al. (WO 2011/003029 A2).
	Harvey et al. disclose preparation of a bisphenol as described above for claims 30 and 48 (see paragraph 11 above).  
Harvey et al. differ from claim 50 in that Harvey et al. do disclose the processing the bisphenols into fuel additives.


One having ordinary skill in the art before the effective filing date would have found it obvious that the bisphenols compounds of Harvey et al. could be processed into fuel additives, since Bergman et al. disclose that lignin and lignin fragments thereof can be to produce fuels.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prahl et al. (US 3,073,868) discloses the production and purification of diphenylolalkanes (see entire disclosure). Prahl et al. disclose that slow crystallization produces larger crystals which allows for better extractability and higher purity (see column 6, line 71 to column 7, line 1).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639.  The examiner can normally be reached on M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROSALYND A KEYS/           Primary Examiner, Art Unit 1699